EXHIBIT 10.2

CREDIT AGREEMENT

(LINE OF CREDIT)



(EQUIPMENT PURCHASE)



(LETTER OF CREDIT SUB-FACILITY)



(FOREIGN EXCHANGE SUB-FACILITY)



This Agreement (the "Agreement") is made and entered into as of June 30, 2004,
by and between BANK OF THE WEST (the "Bank") and SCIENTIFIC TECHNOLOGIES
INCORPORATED, WHICH WILL DO BUSINESS IN CALIFORNIA AS OREGON SCIENTIFIC
TECHNOLOGIES (the "Borrower"), on the terms and conditions that follow:

SECTION



1

DEFINITIONS

1.1 Certain Defined Terms: Unless elsewhere defined in this Agreement, the
following terms shall have the following meanings (such meanings to be generally
applicable to the singular and plural forms of the terms defined):

1.1.1 "Advance": shall mean an advance to the Borrower under the credit facility
(ies) described in Section 2.

1.1.2 "Business Day": shall mean a day, other than a Saturday or Sunday, on
which commercial banks are open for business in California.

1.1.3 "Close-Out Date": shall mean the Business Day on which the Bank closes out
and liquidates an FX Transaction.

1.1.4 "Closing Value": has the meaning given to it in Section 8.5(i) hereof.

1.1.5 "Closing Gain" and "Closing Loss" :shall mean the amount determined in
accordance with Section 8.5(ii) hereof.

1.1.6 "Collateral": shall mean the property described in Section 3, together
with any other personal or real property in which the Bank may be granted a lien
or security interest to secure payment of the Obligations.

1.1.7 "Credit Percentage": shall mean 10%.

1.1.8 "Current Liabilities": shall mean current liabilities as determined in
accordance with generally accepted accounting principles, including any negative
cash balance on the Borrower's financial statement and Indebtedness for borrowed
money under lines of credit with the Bank used by the Borrower for working
capital purposes.

1.1.9 "Debt": shall mean all liabilities of the Borrower less Subordinated Debt,
if any.

1.1.10 "Effective Tangible Net Worth": shall mean the Borrower's stated net
worth plus Subordinated Debt but less all intangible assets of the Borrower
(i.e., goodwill, trademarks, patents, copyrights, organization expense, and
similar intangible items including, but not limited to, investments in and all
amounts due from parent companies, affiliates, officers or employees).

1.1.11 "Environmental Claims": shall mean all claims, however asserted, by any
governmental authority or other person alleging potential liability or
responsibility for violation of any Environmental Law or for Discharge or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon (a) the presence, placement, discharge, emission or release
(including intentional and unintentional, negligent and non- negligent, sudden
or non-sudden, accidental or non-accidental placement, spills, leaks,
Discharges, emissions or releases) of any Hazardous Material at, in, or from
property, whether or not owned by the Borrower, or (b) any other circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.

1.1.12 "Environmental Laws": shall mean all federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental
authorities, in each case relating to environmental, health, safety and land use
matters; including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 ("CERCLA"), the Clean Air Act, the Federal Water Pollution
Control Act of 1972, the Solid Waste Disposal Act, the Federal Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right-to-Know Act, the California Hazardous Waste Control
Law, the California Solid Waste Management, Resource, Recovery and Recycling
Act, the California Water Code and the California Health and Safety Code.

1.1.13 "Environmental Permits": shall have the meaning provided in Section 5.11
hereof.

1.1.14 "Equipment": shall mean equipment as defined in the Uniform Commercial
Code.

1.1.15 "Equipment Purchase Facility": shall mean the credit facility described
as such in Section 2.

1.1.16 "Equipment Value": shall mean the lesser of: the invoice cost of the
equipment (excluding taxes, license fees, transportation costs, insurance
premiums, and installation and connection expenses, fees and costs); or the book
value of the equipment; or the liquidation value of the equipment as determined
by the Bank.

1.1.17 "ERISA": shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, including (unless the context otherwise requires)
any rules or regulations promulgated thereunder.

1.1.18 "Event of Default": shall have the meaning set forth in Section 7.

1.1.19 "Expiration Date": shall mean June 30, 2005, or the date of termination
of the Bank's commitment to lend under this Agreement pursuant to Section 8,
whichever shall occur first.

1.1.20 "Foreign Currency": shall mean any legally traded currency other than US
dollars and which may be transferred by paperless wire transfer or cash and in
which the Bank regularly trades.

1.1.21 "Foreign Exchange Facility": shall mean the credit facility described as
such in Section 2.

1.1.22 "FX Risk Liability": shall mean the product of (a) the Credit Percentage,
times (b) the aggregate of the Notional Values of all FX Transactions
outstanding, net of any Offsetting Transactions.

1.1.23 "FX Limit": shall mean $1,000,000.00.

1.1.24 "FX Transaction": shall mean any transaction between the Bank and the
Borrower pursuant to which the Bank has agreed to sell to or to purchase from
the Borrower a Foreign Currency of an agreed amount at an agreed price in US
dollars or such other agreed upon Foreign Currency, deliverable and payable on
an agreed date.

1.1.25 "Hazardous Materials": shall mean all those substances which are
regulated by, or which may form the basis of liability under, any Environmental
Law, including all substances identified under any Environmental Law as a
pollutant, contaminant, hazardous waste, hazardous constituent, special waste,
hazardous substance, hazardous material, or toxic substance, or petroleum or
petroleum derived substance or waste.

1.1.26 "Indebtedness": shall mean, with respect to the Borrower, (i) all
indebtedness for borrowed money or for the deferred purchase price of property
or services in respect of which the Borrower is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which the
Borrower otherwise assures a creditor against loss and (ii) obligations under
leases which shall have been or should be, in accordance with generally accepted
accounting principles, reported as capital leases in respect of which the
Borrower is liable, contingently or otherwise, or in respect of which the
Borrower otherwise assures a creditor against loss.

1.1.27 "Letter of Credit Facility": shall mean the credit facility described as
such in Section 2.

1.1.28 "Line Account": shall have the meaning provided in Section 2.5 hereof.

1.1.29 "Line of Credit": shall mean the credit facility described as such in
Section 2.

1.1.30 "Notional Value": shall mean the US Dollar equivalent of the price at
which the Bank agreed to purchase or sell to the Borrower a Foreign Currency.

1.1.31 "Obligations": shall mean all amounts owing by the Borrower to the Bank
pursuant to this Agreement including, but not limited to, the unpaid principal
amount of any loans or advances.

1.1.32 "Offsetting Transaction": shall mean a FX Transaction to purchase a
Foreign Currency and a FX Transaction to sell the same Foreign Currency , each
with the same Settlement Date and designated as an Offsetting Transaction at the
time of entering into the FX Transaction.

1.1.33 "Ordinary Course of Business": shall mean, with respect to any
transaction involving the Borrower or any of its subsidiaries or affiliates, the
ordinary course of the Borrower's business, as conducted by the Borrower in
accordance with past practice and undertaken by the Borrower in good faith and
not for the purpose of evading any covenant or restriction in this Agreement or
in any other document, instrument or agreement executed in connection herewith.

1.1.34 "Permitted Liens": shall mean: (i) liens and security interests securing
indebtedness owed by the Borrower to the Bank; (ii) liens for taxes, assessments
or similar charges not yet due; (iii) liens of materialmen, mechanics,
warehousemen, or carriers or other like liens arising in the Ordinary Course of
Business and securing obligations which are not yet delinquent; (iv) purchase
money liens or purchase money security interests upon or in any property
acquired or held by the Borrower in the Ordinary Course of Business to secure
Indebtedness outstanding on the date hereof or permitted to be incurred herein;
(v) liens and security interests which, as of the date hereof, have been
disclosed to and approved by the Bank in writing; and (vi) those liens and
security interests which in the aggregate constitute an immaterial and
insignificant monetary amount with respect to the net value of the Borrower's
assets.

1.1.35 "Prime Rate": shall mean an index for a variable interest rate which is
quoted, published or announced by Bank as its prime rate and as to which loans
may be made by Bank at, above or below such rate.

1.1.36 "Settlement Date": shall mean the Business Day on which the Borrower has
agreed to (a) deliver the required amount of Foreign Currency, or (b) pay in US
dollars the agreed upon purchase price of the Foreign Currency.

1.1.37 "Subordinated Debt": shall mean such liabilities of the Borrower which
have been subordinated to those owed to the Bank in a manner acceptable to the
Bank.

1.1.38 "Variable Rate Advance": shall have the respective meaning as it is
defined for each facility under Section 2, hereof.

1.1.39 "Variable Rate": shall have the respective meaning as it is defined for
each facility under Section 2, hereof.

1.2 Accounting Terms: All references to financial statements, assets,
liabilities, and similar accounting items not specifically defined herein shall
mean such financial statements or such items prepared or determined in
accordance with generally accepted accounting principles consistently applied
and, except where otherwise specified, all financial data submitted pursuant to
this Agreement shall be prepared in accordance with such principles.

1.3 Other Terms: Other terms not otherwise defined shall have the meanings
attributed to such terms in the Uniform Commercial Code as in effect on July 1,
2001 and from time to time thereafter.

 

SECTION

2

CREDIT FACILITIES

2.1 THE LINE OF CREDIT

2.1.1 The Line of Credit: On terms and conditions as set forth herein, the Bank
agrees to make Advances to the Borrower from time to time from the date hereof
to the Expiration Date, provided the aggregate amount of such Advances
outstanding at any time does not exceed $5,000,000.00 (the "Line of Credit").
Within the foregoing limits, the Borrower may borrow, partially or wholly
prepay, and reborrow under this Section 2.1. Proceeds of the Line of Credit
shall be used to provide funds for working capital requirements.

2.1.2 Making Line Advances: Each Advance shall be conclusively deemed to have
been made at the request of and for the benefit of the Borrower (i) when
credited to any deposit account of the Borrower maintained with the Bank or (ii)
when paid in accordance with the Borrower's written instructions. Subject to the
requirements of Section 4 and provided such request is made in a timely manner
as provided in Section 2.1.5 below, Advances shall be made by the Bank under the
Line of Credit.

2.1.3 Repayment: On the Expiration Date, the Borrower hereby promises and agrees
to pay to the Bank in full the aggregate unpaid principal amount of all Advances
then outstanding, together with all accrued and unpaid interest thereon.

2.1.4 Interest on Advances: Interest shall accrue from the date of each Advance
under the Line of Credit at a variable rate per annum equivalent to the Prime
Rate (the "Variable Rate"). Interest shall be adjusted concurrently with any
change in the Prime Rate. An Advance based upon the Variable Rate is hereinafter
referred to as a "Variable Rate Advance".

Interest shall be computed on the basis of 360 days per year, but charged on the
actual number of days elapsed. The Borrower hereby promises and agrees to pay
interest in arrears on the last day of each month.

If interest is not paid as and when it is due, it shall be added to the
principal, become and be treated as a part thereof, and shall thereafter bear
like interest.

2.1.5 Notice of Borrowing: Upon written or telephonic notice which shall be
received by the Bank at or before 2:00 p.m. (California time) on a Business Day,
the Borrower may borrow under the Line of Credit by requesting a Variable Rate
Advance. A Variable Rate Advance may be made on the day notice is received by
the Bank, provided however, that if the Bank shall not have received notice at
or before 2:00 p.m. on the day such Advance is requested to be made, such
Variable Rate Advance may, at the Bank's option, be made on the next Business
Day.

2.2 EQUIPMENT PURCHASE FACILITY

2.2.1 Equipment Purchase Facility: The Bank hereby agrees to make loans and
advances ("Advances") to assist the Borrower in purchasing items of equipment,
upon a request therefor made by the Borrower to the Bank prior to the Expiration
Date (the "Equipment Purchase Facility"). Each Advance made hereunder shall be
in an amount not to exceed 100% of the Equipment Value of the item(s) of new and
used Equipment being purchased; provided, however, that at no time shall the
total aggregate outstanding principal amount of Advances made hereunder exceed
the sum of $1,000,000.00; and provided further that the amount of any Advance
which is repaid, in whole or in part, may not be reborrowed.

2.2.2 Equipment Account: The Bank shall maintain on its books a record of
account in which the Bank shall make entries for each Advance and such other
debits and credits as shall be appropriate in connection with the Equipment
Purchase Facility (the "Equipment Account").

2.2.3 Security Interest in Equipment. The Borrower, shall execute and deliver to
the Bank, security agreements, financing statements, disbursement instructions
and such other documents and instruments which the Bank may require with respect
to such Advance and the perfection of the Bank's security interest in the
Equipment pertaining to such Advance.

2.2.4 Repayment: Unless sooner due in accordance with the terms of the
Agreement, on the Expiration Date, the Borrower hereby promises and agrees to
pay to the Bank in full the aggregate unpaid principal amount of all Advances
then outstanding hereunder, together with all accrued and unpaid interest
thereon.

2.2.5 Interest on Advances: Interest shall accrue from the date of each Advance
under the Equipment Purchase Facility at a variable rate per annum equivalent to
the Prime Rate (the "Variable Rate"). Interest shall be adjusted concurrently
with any change in the Prime Rate. An Advance based upon the Variable Rate is
hereinafter referred to as a "Variable Rate Advance".

Interest shall be computed on the basis of 360 days per year, but charged on the
actual number of days elapsed. The Borrower hereby promises and agrees to pay
interest in arrears on the last day of each month.

If interest is not paid as and when it is due, it shall be added to the
principal, become and be treated as a part thereof, and shall thereafter bear
like interest.

2.2.6 Notice of Borrowing: Upon written notice which shall be received by the
Bank at or before 2:00 p.m. (California time) on a Business Day, the Borrower
may borrow under the Equipment Purchase Facility by requesting a Variable Rate
Advance. A Variable Rate Advance may be made on the day notice is received by
the Bank, provided however, that if the Bank shall not have received notice at
or before 2:00 p.m. on the day such Advance is requested to be made, such
Variable Rate Advance may, at the Bank's option, be made on the next Business
Day.

2.2.7 Term Loan Conversion: The Borrower may, by giving written notice to the
Bank at least 30 day(s) prior to the Expiration Date, convert the principal
balance outstanding under the Equipment Purchase Facility as of the Expiration
Date of Equipment Purchase Facility to be payable on a term loan basis. The term
loan (the "Term Loan") shall be in the amount of such outstanding principal
balance and shall be evidenced by a promissory note or credit agreement in form
and substance satisfactory to the Bank (the "Term Note"). Accrued and unpaid
interest under the Equipment Purchase Facility shall be paid to the Bank
concurrently with the Borrower's execution of the Term Note. Interest shall
accrue and principal and interest shall be paid in accordance with the terms and
provisions of the Term Note.

2.3 LETTER OF CREDIT SUB-FACILITY

2.3.1 Letter of Credit Sub-Facility: The Bank agrees to issue commercial and/or
standby letters of credit (each a "Letter of Credit") on behalf of the Borrower
of up to $1,000,000.00. At no time, however, shall the total principal amount of
all Advances outstanding under the FX Facility, together with the total face
amount of all Letters of Credit outstanding, less any partial draws paid by the
Bank, exceed the Line of Credit.

For the purposes hereof, any Letters of Credit issued and outstanding for the
account of the Borrower as of the date hereof shall be deemed to be issued
hereunder.

(i) Upon the Bank's request, the Borrower shall promptly pay to the Bank
issuance fees and such other fees, commissions, costs and any out-of-pocket
expenses charged or incurred by the Bank with respect to any Letter of Credit.

(ii) The commitment by the Bank to issue Letters of Credit shall, unless earlier
terminated in accordance with the terms of the Agreement, automatically
terminate on the Expiration Date of the Line of Credit and no commercial letter
of credit shall expire on a date which is more than 90 days after the Expiration
Date and no standby letter of credit shall expire on a date which is more than
twelve (12) months after the Expiration Date.

(iii) Each Letter of Credit shall be in form and substance satisfactory to the
Bank and in favor of beneficiaries satisfactory to the Bank, provided that the
Bank may refuse to issue a Letter of Credit due to the nature of the transaction
or its terms or in connection with any transaction where the Bank, due to the
beneficiary or the nationality or residence of the beneficiary, would be
prohibited by any applicable law, regulation or order from issuing such Letter
of Credit.

(iv) Prior to the issuance of each Letter of Credit, but in no event later than
10:00 a.m. (California time) on the day such Letter of Credit is to be issued
(which shall be a Business Day), the Borrower shall deliver to the Bank a duly
executed form of the Bank's standard form of application for issuance of a
Letter of Credit with proper insertions.

(v) The Borrower shall, upon the Bank's request, promptly pay to and reimburse
the Bank for all costs incurred and payments made by the Bank by reason of any
future assessment, reserve, deposit or similar requirement or any surcharge, tax
or fee imposed upon the Bank or as a result of the Bank's compliance with any
directive or requirement of any regulatory authority pertaining or relating to
any Letter of Credit.

In the event that the Borrower fails to pay any drawing under any Letter of
Credit or the balances in the depository account or accounts maintained by the
Borrower with Bank are insufficient to pay such drawing, without limiting the
rights of Bank hereunder or waiving any Event of Default caused thereby, Bank
may, and Borrower hereby authorizes Bank to create an Advance bearing interest
at the rate or rates provided in Section 9.2 hereof to pay such drawing.

2.4 FOREIGN EXCHANGE SUB-FACILITY

2.4.1 Foreign Exchange Sub-Facility: The Bank agrees to enter into FX
Transactions with the Borrower, at the Borrower's request therefor made prior to
the Expiration Date, provided however, that at no time shall the aggregate FX
Risk Liability of the Borrower exceed the FX Limit, and together with the total
principal amount of all outstanding Advances, exceed the Line of Credit. Each FX
Transaction shall be used to hedge the Borrower's foreign exchange exposure.

(i) Requests. Each request for a FX Transaction shall be made by telephone to
the Bank's Treasury Department ("Request"), shall specify the Foreign Currency
to be purchased or sold, the amount of such Foreign Currency and the Settlement
Date. Each Request shall be communicated to the Bank no later than 3:00 p.m.
California time on the Business Day on which the FX Transaction is requested.

(ii) Tenor. No FX Transaction shall have a Settlement Date which is more than
365 days after the date of entry into such FX Transaction, and provided further,
no FX Transaction shall expire on a date which is more than 90 days after the
Expiration Date.

(iii) Availability. Bank may refuse to enter into a FX Transaction with the
Borrower where the Bank, at its sole discretion, determines that (1) the
requested Foreign Currency is unavailable, or (2) the Bank is not then dealing
in the requested Foreign Currency, or (3) the Bank would be prohibited by any
applicable law, rule, regulation or order from purchasing such Foreign Currency.

(iv) Payment. Payment is due on the Settlement Date of the relevant FX
Transaction. The Bank is hereby authorized by the Borrower to charge the full
settlement price of any FX Transaction against the depository account or
accounts maintained by the Borrower with the Bank on the Settlement Date. In the
event that the Borrower fails to pay the settlement price of any FX Transaction
on the Settlement Date or the balances in the depository account or accounts
maintained with Bank are insufficient to pay the settlement price, without
limiting the rights of Bank hereunder or waiving any Event of Default caused
thereby, Bank may , and Borrower hereby authorizes Bank to, create an Advance
bearing interest at the Variable Rate to pay the settlement price on the
Settlement Date.

(v) Increased Costs. Borrower shall promptly pay to and reimburse the Bank for
all costs incurred and payments made by the Bank by reason of any assessment,
reserve, deposit, capital maintenance or similar requirement or any surcharge,
tax or fee imposed upon the Bank or as a result of the Bank's compliance with
any directive or requirement of any regulatory authority pertaining or relating
to any FX Transaction.

(vi) Impossibility of Performance. In the event that the Borrower or the Bank
cannot perform under a FX Transaction due to force majeure or an act of State or
it becomes unlawful or impossible to perform, all in the good faith judgement of
the Borrower or the Bank, then upon notice to the other party, the Borrower or
the Bank may require the close-out and liquidation of the affected FX
Transaction in accordance with the provisions of this Agreement.

2.5 Line Account: The Bank shall maintain on its books a record of account in
which the Bank shall make entries for each Advance and such other debits and
credits as shall be appropriate in connection with the credit facilities granted
hereunder (the "Line Account"). The Bank shall provide the Borrower with a
statement of the Borrower's Line Account, which statement shall be considered to
be correct and conclusively binding on the Borrower unless the Borrower notifies
the Bank to the contrary within 30 days after the Borrower's receipt of any such
statement which it deems to be incorrect.

2.6 Authorization to Charge Account(s): The Borrower hereby authorizes the Bank
to charge, from time to time, against any or all of the Borrower's deposit
accounts with the Bank any amount so due under this Agreement, including, but
not limited to, account # 054-004049 maintained with the Bank.

2.7 Payments: If any payment required to be made by the Borrower hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension. All payments
required to be made hereunder shall be made to the office of the Bank designated
for the receipt of notices herein or such other office as Bank shall from time
to time designate.

2.8 Late Payment: In addition to any other rights the Bank may have hereunder,
if any payment of principal or interest or any portion thereof, under this
Agreement is not paid within 5 days of when due, a late payment charge equal to
five percent (5%) of such past due payment may be assessed and shall be
immediately payable.

SECTION

3

COLLATERAL

3.1 The Collateral: To secure payment and performance of all the Borrower's
Obligations under this Agreement and all other liabilities, loans, guarantees,
covenants and duties owed by the Borrower to the Bank, whether or not evidenced
by this or by any other agreement, absolute or contingent, due or to become due,
now existing or hereafter and howsoever created, the Borrower hereby grants the
Bank a security interest in and to all of the following property ("Collateral"):

(i) Equipment. All goods now owned or hereafter acquired by the Borrower or in
which the Borrower now has or may hereafter acquire any interest, including, but
not limited to, all machinery, equipment, furniture, furnishings, fixtures,
tools, supplies and motor vehicles of every kind and description, and all
additions, accessions, improvements, replacements and substitutions thereto and
thereof (the "Equipment").

(ii) Inventory. All inventory now owned or hereafter acquired by the Borrower,
including, but not limited to, all raw materials, work in process, finished
goods, inventory leased to others or held for lease, merchandise, parts and
supplies of every kind and description, including inventory temporarily out of
the Borrower's custody or possession, together with all returns on accounts (the
"Inventory").

(iii) Accounts. All accounts, letter of credit rights, commercial tort claims,
contract rights and general intangibles, including software and payment
intangibles, now owned or hereafter created or acquired by the Borrower,
including, but not limited to, all receivables, including as-extracted
receivables, credit card receivables, health care receivables, insurance
receivables, software receivables and license fees, goodwill, trademarks,
trademark applications, trade styles, trade names, patents, patent applications,
copyrights and copyright applications, customer lists, business records and
computer programs, tapes, disks and related data processing software that at any
time evidence or contain information relating to any of the Collateral.

(iv) Documents. All documents, instruments and chattel paper, whether electronic
or tangible, now owned or hereafter acquired by the Borrower, including, but not
limited to, warehouse and other receipts, bills of sale, promissory notes and
bills of lading.

(v) Monies. All monies, deposit accounts, certificates of deposit, investment
property and securities of the Borrower now or hereafter in the Bank's or its
agents' possession.

(vi) Assets. All assets of the Borrower, whether now existing or hereafter
acquired, and the products and proceeds thereof.

The Bank's security interest in the Collateral shall be a continuing lien and
shall include the proceeds and products of the Collateral including, but not
limited to, the proceeds of any insurance thereon.

Borrower hereby consents to and instructs Bank to file financing statements in
all locations deemed appropriate by the Bank from time to time.

The security interest granted to Bank in the Collateral shall not secure or be
deemed to secure any Indebtedness of the Borrower to the Bank which is, at the
time of its creation, subject to the provisions of any state or federal consumer
credit or truth-in-lending disclosure statutes.

SECTION

4

 

CONDITIONS PRECEDENT

4.1 Conditions Precedent to the Initial Extension of Credit: The obligation of
the Bank to make the initial Advance or the first extension of credit to or on
account of the Borrower hereunder is subject to the conditions precedent that
the Bank shall have received before the date of such initial Advance or such
first extension of credit all of the following, in form and substance
satisfactory to the Bank:

(i) Authority to Borrow. Evidence that the execution, delivery and performance
by the Borrower of this Agreement and any document, instrument or agreement
required hereunder have been duly authorized.

(ii) Fees. A fee of $15,000.00, such fee to be deemed to be fully earned upon
payment.

(iii) Fees. Payment of all of the Bank's out-of- pocket expenses in connection
with the preparation and negotiation of this Agreement.

(iv) Financing Statements. UCC-1 financing statement(s) describing the
Collateral, which have been filed with the Secretary of State or the county
recorder as a lien of first priority.

(v) Miscellaneous. Such other evidence as the Bank may request to establish the
consummation of the transaction contemplated hereunder and compliance with the
conditions of this Agreement.

4.2 Conditions Precedent to All Extensions of Credit: The obligation of the Bank
to make each Advance or each other extension of credit, as the case may be, to
or on account of the Borrower (including the initial Advance or the first
extension of credit) shall be subject to the further conditions precedent that,
on the date of each Advance or each extension of credit and after the making of
such Advance or extension of credit:

(i) Reporting Requirements. The Bank shall have received the documents set forth
in Section 6.1.

(ii) Subsequent Approvals. The Bank shall have received such supplemental
approvals, opinions or documents as the Bank may reasonably request.

(iii) Representations and Warranties. The representations contained in Section 5
and in any other document, instrument or certificate delivered to the Bank
hereunder are true, correct and complete.

(iv) Event of Default. No event has occurred and is continuing which
constitutes, or with the lapse of time or giving of notice or both, would
constitute an Event of Default.

(v) Collateral. The security interest in the Collateral has been duly
authorized, created and perfected with first priority and is in full force and
effect.

The Borrower's acceptance of the proceeds of any loan, Advance or extension of
credit, or the Borrower's applying for any Letter of Credit, or the Borrower's
execution of any document or instrument evidencing or creating any Obligation
hereunder shall be deemed to constitute the Borrower's representation and
warranty that all of the above statements are true and correct.

SECTION

5

REPRESENTATIONS AND WARRANTIES

The Borrower hereby makes the following representations and warranties to the
Bank, which representations and warranties are continuing:

5.1 Status: The Borrower's correct legal name is as stated in this Agreement and
the Borrower is a corporation duly organized and validly existing under the laws
of the state of Oregon and with its chief executive office in the state of
Oregon and is properly licensed and is qualified to do business and in good
standing in, and, where necessary to maintain the Borrower's rights and
privileges, has complied with the fictitious name statute of every jurisdiction
in which the Borrower is doing business.

5.2 Authority: The execution, delivery and performance by the Borrower of this
Agreement and any instrument, document or agreement required hereunder have been
duly authorized and do not and will not: (i) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having application to the Borrower; (ii) result in a
breach of or constitute a default under any material indenture or loan or credit
agreement or other material agreement, lease or instrument to which the Borrower
is a party or by which it or its properties may be bound or affected; or (iii)
require any consent or approval of its stockholders or violate any provision of
its articles of incorporation or by-laws.

5.3 Legal Effect: This Agreement constitutes, and any instrument, document or
agreement required hereunder when delivered hereunder will constitute, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms.

5.4 Fictitious Trade Styles: There are no fictitious trade styles used by the
Borrower in connection with its business operations. The Borrower shall notify
the Bank not less than 30 days prior to effecting any change in the matters
described herein or prior to using any other fictitious trade style at any
future date, indicating the trade style and state(s) of its use.

5.5 Financial Statements: All financial statements, information and other data
which may have been or which may hereafter be submitted by the Borrower to the
Bank are true, accurate and correct and have been or will be prepared in
accordance with generally accepted accounting principles consistently applied
and accurately represent the financial condition or, as applicable, the other
information disclosed therein. Since the most recent submission of such
financial information or data to the Bank, the Borrower represents and warrants
that no material adverse change in the Borrower's financial condition or
operations has occurred which has not been fully disclosed to the Bank in
writing.

5.6 Litigation: Except as have been disclosed to the Bank in writing, there are
no actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or the Borrower's properties before
any court or administrative agency which, if determined adversely to the
Borrower, would have a material adverse effect on the Borrower's financial
condition or operations or on the Collateral.

5.7 Title to Assets: The Borrower has good and marketable title to all of its
assets (including, but not limited to, the Collateral) and the same are not
subject to any security interest, encumbrance, lien or claim of any third person
except for Permitted Liens.

5.8 ERISA: If the Borrower has a pension, profit sharing or retirement plan
subject to ERISA, such plan has been and will continue to be funded in
accordance with its terms and otherwise complies with and continues to comply
with the requirements of ERISA.

5.9 Taxes: The Borrower has filed all tax returns required to be filed and paid
all taxes shown thereon to be due, including interest and penalties, other than
such taxes which are currently payable without penalty or interest or those
which are being duly contested in good faith.

5.10 Margin Stock. The proceeds of any loan or advance hereunder will not be
used to purchase or carry margin stock as such term is defined under Regulation
U of the Board of Governors of the Federal Reserve System.

5.11 Environmental Compliance. The operations of the Borrower comply, and during
the term of this Agreement will at all times comply, in all respects with all
Environmental Laws; the Borrower has obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
("Environmental Permits") and necessary for its ordinary course operations, all
such Environmental Permits are in good standing, and the Borrower is in
compliance with all material terms and conditions of such Environmental Permits;
neither the Borrower nor any of its present property or operations is subject to
any outstanding written order from or agreement with any governmental authority
nor subject to any judicial or docketed administrative proceeding, respecting
any Environmental Law, Environmental Claim or Hazardous Material; there are no
Hazardous Materials or other conditions or circumstances existing, or arising
from operations prior to the date of this Agreement, with respect to any
property of the Borrower that would reasonably be expected to give rise to
Environmental Claims; provided, however, that with respect to property leased
from an unrelated third party, the foregoing representation is made to the best
knowledge of the Borrower. In addition, (i) the Borrower does not have any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws, or that are leaking or disposing of Hazardous
Materials off-site, and (ii) the Borrower has notified all of their employees of
the existence, if any, of any health hazard arising from the conditions of their
employment and have met all notification requirements under Title III of CERCLA
and all other Environmental Laws.

5.12 Inventory:

(i) The Borrower keeps correct and accurate records. (itemizing and describing
the kind, type, quality and quantity of inventory, the Borrower's cost therefor
and selling price thereof, and the daily withdrawals therefrom and additions
thereto).

(ii) All inventory is of good and merchantable quality, free from defects.

(iii) The inventory is not stored with a bailee, warehouseman or similar party.

SECTION

6

COVENANTS

The Borrower covenants and agrees that, during the term of this Agreement, and
so long thereafter as the Borrower is indebted to the Bank under this Agreement,
the Borrower will, unless the Bank shall otherwise consent in writing:

6.1 Reporting and Certification Requirements: Deliver or cause to be delivered
to the Bank in form and detail satisfactory to the Bank:

(i) Not later than 90 days after the end of each of the Borrower's fiscal years,
a copy of the annual audited financial report of the Borrower for such year,
prepared by a firm of certified public accountants acceptable to Bank and
accompanied by an unqualified opinion of such firm.

(ii) Not later than 45 days after the end of each quarter, a copy of the
Borrower's financial statement as of the end of such period.

(iii) Promptly upon the Bank's request, such other information pertaining to the
Borrower, the Collateral or any guarantor hereunder as the Bank may reasonably
request.

6.2 Financial Condition: The Borrower promises and agrees, during the term of
this Agreement and until payment in full of all of the Borrower's Obligations,
the Borrower will maintain at all times:

(i) A minimum Effective Tangible Net Worth of at least $18,000,000.00.

(ii) A ratio of Debt to Effective Tangible Net Worth of not more than 1.00 to 1.

(iii) A ratio of the sum of cash, cash equivalents and accounts receivable to
Current Liabilities of not less than 1.10 to 1.

(iv) Not allow any losses exceeding $1,000,000.00 in any one fiscal year.

6.3 Preservation of Existence; Compliance with Applicable Laws: Maintain and
preserve its existence and all rights and privileges now enjoyed; and conduct
its business and operations in accordance with all applicable laws, rules and
regulations.

6.4 Merge or Consolidate: Not liquidate or dissolve, merge or consolidate with
or into, or acquire any other business organization.

6.5 Maintenance of Insurance: Keep and maintain the Collateral insured for not
less than its full replacement value against all risks of loss and damage and
maintain insurance in such amounts and covering such risks as is usually carried
by companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates and maintain such other
insurance and coverages as may be required by the Bank. All such insurance shall
be in form and amount and with companies satisfactory to the Bank.

With respect to insurance covering properties in which the Bank maintains a
security interest or lien, such insurance shall name the Bank as loss payee
pursuant to a loss payable endorsement satisfactory to the Bank and shall not be
altered or canceled except upon 10 days' prior written notice to the Bank. Upon
the Bank's request, the Borrower shall furnish the Bank with the original policy
or binder of all such insurance.

6.6 Maintenance of Collateral and Other Properties: Except for Permitted Liens,
keep and maintain the Collateral free and clear of all levies, liens,
encumbrances and security interests (including, but not limited to, any lien of
attachment, judgment or execution) and defend the Collateral against any such
levy, lien, encumbrance or security interest; comply with all laws, statutes and
regulations pertaining to the Collateral and its use and operation; execute,
file and record such statements, notices and agreements, take such actions and
obtain such certificates and other documents as necessary to perfect, evidence
and continue the Bank's security interest in the Collateral and the priority
thereof; maintain accurate and complete records of the Collateral which show all
sales, claims and allowances; and properly care for, house, store and maintain
the Collateral in good condition, free of misuse, abuse and deterioration, other
than normal wear and tear. The Borrower shall also maintain and preserve all its
properties in good working order and condition in accordance with the general
practice of other businesses of similar character and size, ordinary wear and
tear excepted.

6.7 Payment of Obligations and Taxes: Make timely payment of all assessments and
taxes and all of its liabilities and obligations including, but not limited to,
trade payables, unless the same are being contested in good faith by appropriate
proceedings with the appropriate court or regulatory agency. For purposes
hereof, the Borrower's issuance of a check, draft or similar instrument without
delivery to the intended payee shall not constitute payment.

6.8 Depository Relationships: Except for permitted investments, maintain its
primary business depository relationship with Bank, including general, operating
and administrative deposit accounts and cash management services.

6.9 Inspection Rights and Accounting Records: The Borrower will maintain
adequate books and records in accordance with generally accepted accounting
principles consistently applied and in a manner otherwise acceptable to Bank,
and, at any reasonable time and from time to time, permit the Bank or any
representative thereof to examine and make copies of the records and visit the
properties of the Borrower and discuss the business and operations of the
Borrower with any employee or representative thereof. If the Borrower shall
maintain any records (including, but not limited to, computer generated records
or computer programs for the generation of such records) in the possession of a
third party, the Borrower hereby agrees to notify such third party to permit the
Bank free access to such records at all reasonable times and to provide the Bank
with copies of any records which it may request, all at the Borrower's expense,
the amount of which shall be payable immediately upon demand.

6.10 Additional Indebtedness: Not, after the date hereof, create, incur or
assume, directly or indirectly, any additional Indebtedness other than (i)
Indebtedness owed or to be owed to the Bank or (ii) Indebtedness to trade
creditors incurred in the Ordinary Course of Business.

6.11 Loans: Not make any loans or advances or extend credit to any third person,
including, but not limited to, directors, officers, shareholders, partners,
employees, affiliated entities and subsidiaries of the Borrower, except for
credit extended in the Ordinary Course of Business as presently conducted, loans
to any parent corporation holding at least 75% of the capital stock of the
Borrower and except up to $100,000.00 in the aggregate.

6.12 Liens and Encumbrances: Not create, assume or permit to exist any security
interest, encumbrance, mortgage, deed of trust, or other lien (including, but
not limited to, a lien of attachment, judgment or execution) affecting any of
the Borrower's properties, or execute or allow to be filed any financing
statement or continuation thereof affecting any of such properties, except for
Permitted Liens or as otherwise provided in this Agreement.

6.13 Transfer Assets: Not, after the date hereof, sell, contract for sale,
convey, transfer, assign, lease or sublet, any of its assets (including, but not
limited to, the Collateral) except in the Ordinary Course of Business and, then,
only for full, fair and reasonable consideration.

6.14 Change in Nature of Business: Not make any material change in its financial
structure or the nature of its business as existing or conducted as of the date
hereof.

6.15 Maintenance of Jurisdiction: Borrower shall maintain the jurisdiction of
its organization and chief executive office, or if applicable, principal
residence, as set forth herein and not change such jurisdiction name or form of
organization without 30 days prior written notice to Bank.

6.16 Compensation of Employees: Compensate its employees for services rendered
at an hourly rate at least equal to the minimum hourly rate prescribed by any
applicable federal or state law or regulation.

6.17 Notice: Give the Bank prompt written notice of any and all (i) Events of
Default; (ii) litigation, arbitration or administrative proceedings to which the
Borrower is a party or which affects the Collateral; (iii) other matters which
have resulted in, or might result in a material adverse change in the Collateral
or the financial condition or business operations of the Borrower, and (iv) any
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened against the Borrower or any of its
properties.

6.18 Environmental Compliance: The Borrower shall conduct its operations and
keep and maintain all of its property in compliance with all Environmental Laws
and, upon the written request of the Bank, the Borrower shall submit to the
Bank, at the Borrower's sole cost and expense, at reasonable intervals, a report
providing the status of any environmental, health or safety compliance, hazard
or liability.

6.19 Inventory:

(i) Except as provided herein below, the Borrower's inventory shall, at all
times, be in the Borrower's physical possession, shall not be held by others on
consignment, sale on approval, or sale or return.

(ii) The Borrower shall keep correct and accurate records.

(iii) All inventory shall be of good and merchantable quality, free from
defects.

(iv) The inventory shall not at any time or times hereafter be stored with a
bailee, warehouseman or similar party without the Bank's prior written consent
and, in such event, the Borrower will concurrently therewith cause any such
bailee, warehouseman or similar party to issue and deliver to the Bank, in form
acceptable to the Bank, warehouse receipts in the Bank's name evidencing the
storage of inventory.

(v) At any reasonable time and from time to time, allow Bank to have the right,
upon demand, to inspect and examine inventory and to check and test the same as
to quality, quantity, value and condition and the Borrower agrees to reimburse
the Bank for the Bank's reasonable costs and expenses in so doing.

6.20 Location and Maintenance of Equipment.:

(i) The Equipment shall at all times be in the Borrower's physical possession,
shall not be held for sale or lease.

The Borrower shall not secrete, abandon or remove, or permit the removal of, the
Equipment, or any part thereof, from the location(s) shown above or remove or
permit to be removed any accessories now or hereafter placed upon the Equipment.

(ii) Upon the Bank's demand, the Borrower shall immediately provide the Bank
with a complete and accurate description of the Equipment including, as
applicable, the make, model, identification number and serial number of each
item of Equipment. In addition, the Borrower shall immediately notify the Bank
of the acquisition of any new or additional Equipment or the replacement of any
existing Equipment and shall supply the Bank with a complete description of any
such additional or replacement Equipment.

(iii) The Borrower shall, at the Borrower's sole cost and expense, keep and
maintain the Equipment in a good state of repair and shall not destroy, misuse,
abuse, illegally use or be negligent in the care of the Equipment or any part
thereof. The Borrower shall not remove, destroy, obliterate, change, cover,
paint, deface or alter the name plates, serial numbers, labels or other
distinguishing numbers or identification marks placed upon the Equipment or any
part thereof by or on behalf of the manufacturer, any dealer or rebuilder
thereof, or the Bank. The Borrower shall not be released from any liability to
the Bank hereunder because of any injury to or loss or destruction of the
Equipment. The Borrower shall allow the Bank and its representatives free access
to and the right to inspect the Equipment at all times and shall comply with the
terms and conditions of any leases covering the real property on which the
Equipment is located and any orders, ordinances, laws, regulations or rules of
any federal, state or municipal agency or authority having jurisdiction of such
real property or the conduct of the business of the persons having control or
possession of the Equipment.

(iv) The Equipment is not now and shall not at any time hereafter be so affixed
to the real property on which it is located as to become a fixture or a part
thereof. The Equipment is now and shall at all times hereafter be and remain
personal property of the Borrower.

SECTION

7

EVENTS OF DEFAULT

Any one or more of the following described events shall constitute an event of
default (an "Event of Default") under this Agreement:

7.1 Non-Payment: Any Borrower shall fail to pay the principal amount of any
Obligations when due or interest on the Obligations within 5 days of when due.

7.2 Performance Under This Agreement: The Borrowers shall fail in any material
respect to perform or observe any term, covenant or agreement contained in this
Agreement or in any document, instrument or agreement relating to this Agreement
or any other document or agreement executed by the Borrowers with or in favor of
Bank and any such failure shall continue unremedied for more than 30 days after
the occurrence thereof.

7.3 Representations and Warranties; Financial Statements: Any representation or
warranty made by the Borrower under or in connection with this Agreement or any
financial statement given by the Borrower or any guarantor shall prove to have
been incorrect in any material respect when made or given or when deemed to have
been made or given.

7.4 Other Agreements: If there is a default under any agreement to which
Borrower is a party with Bank or with a third party or parties resulting in a
right by the Bank or by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness.

7.5 Insolvency: The Borrower or any guarantor shall: (i) become insolvent or be
unable to pay its debts as they mature; (ii) make an assignment for the benefit
of creditors or to an agent authorized to liquidate any substantial amount of
its properties and assets; (iii) file a voluntary petition in bankruptcy or
seeking reorganization or to effect a plan or other arrangement with creditors;
(iv) file an answer admitting the material allegations of an involuntary
petition relating to bankruptcy or reorganization or join in any such petition;
(v) become or be adjudicated a bankrupt; (vi) apply for or consent to the
appointment of, or consent that an order be made, appointing any receiver,
custodian or trustee, for itself or any of its properties, assets or businesses;
or (vii) in an involuntary proceeding, any receiver, custodian or trustee shall
have been appointed for all or substantial part of the Borrower's or guarantor's
properties, assets or businesses and shall not be discharged within 30 days
after the date of such appointment.

7.6 Execution: Any writ of execution or attachment or any judgment lien shall be
issued against any property of the Borrower and shall not be discharged or
bonded against or released within 30 days after the issuance or attachment of
such writ or lien.

7.7 Suspension: The Borrower shall voluntarily suspend the transaction of
business or allow to be suspended, terminated, revoked or expired any permit,
license or approval of any governmental body necessary to conduct the Borrower's
business as now conducted.

7.8 Material Adverse Change: If there occurs a material adverse change in the
Borrower's business or financial condition, or if there is a material impairment
of the prospect of repayment of any portion of the Obligations or there is a
material impairment of the value or priority of the Bank's security interest in
the Collateral, or if a Borrower who is a natural person shall die.

7.9 Change in Ownership: There shall occur a sale, transfer, disposition or
encumbrance (whether voluntary or involuntary), or an agreement shall be entered
into to do so, with respect to more than 10% of the issued and outstanding
capital stock of the Borrower.

7.10 Impairment of Collateral. There shall occur any injury or damage to all or
any part of the Collateral or all or any part of the Collateral shall be lost,
stolen or destroyed.

SECTION

8

REMEDIES ON DEFAULT

Upon the occurrence of any Event of Default, the Bank may, at its sole and
absolute election, without demand and only upon such notice as may be required
by law:

8.1 Acceleration: Declare any or all of the Borrower's indebtedness owing to the
Bank, whether under this Agreement or any other document, instrument or
agreement, immediately due and payable, whether or not otherwise due and
payable.

8.2 Cease Extending Credit: Cease making Advances or otherwise extending credit
to or for the account of the Borrower under this Agreement or under any other
agreement now existing or hereafter entered into between the Borrower and the
Bank.

8.3 Termination: Terminate this Agreement as to any future obligation of the
Bank without affecting the Borrower's obligations to the Bank or the Bank's
rights and remedies under this Agreement or under any other document, instrument
or agreement.

8.4 Letters of Credit: Require the Borrower to pay immediately to the Bank, for
application against drawings under any outstanding Letters of Credit, the
outstanding principal amount of any such Letters of Credit which have not
expired. Any portion of the amount so paid to the Bank which is not applied to
satisfy draws under any such Letters of Credit or any other obligations of the
Borrower to the Bank shall be repaid to the Borrower without interest.

8.5 Close-Out and Liquidation: Close-out and liquidate each outstanding FX
Transaction so that each FX Transaction is canceled in accordance with the
following:

(i) Closing Value. The Bank shall calculate value of such canceled FX
Transaction by converting (1) in the case of a FX Transaction whose Settlement
Date is the same as or later than the Close-Out Date, the amount of Foreign
Currency into US dollars at a rate of exchange at which the Bank can buy or sell
US dollars with or against the Foreign Currency for delivery on the Settlement
Date of the relevant FX Transaction; or (2) in the case of a FX Transaction
whose Settlement Date precedes the Close-Out Date, the amount of the Foreign
Currency adjusted by adding interest with respect thereto at the Variable Rate
from the Settlement Date to the Close-Out Date, into US Dollars at a rate of
exchange at which the Bank can buy or sell US dollars with or against the
Foreign Currency for delivery on the Close-Out Date.

(ii) Closing Gain or Loss. (1) For a FX Transaction for which the Bank agreed to
purchase a Foreign Currency, the amount by which the Closing Value exceeds the
Notional Value shall be a Closing Loss and the amount by which the Closing Value
is less than the Notional Value shall be a Closing Gain; and (2) For a FX
Transaction for which the Bank agreed to sell a Foreign Currency, the amount by
which the Closing Value exceeds the Notional Value shall be a Closing Gain and
the amount by which the Closing Value is less than the Notional Value shall be a
Closing Loss.

(iii) Net Present Value. The Closing Gain or Closing Loss for each Settlement
Date falling after the Close-out Date will be discounted by the Bank to it net
present value.

(iv) Payment. To the extent that the net amount of the aggregate Closing Gains
exceeds the Closing Losses, such amount shall be payable by the Bank to the
Borrower. To the extent that the aggregate net amount of the Closing Losses
exceeds the Closing Gains, such amount shall be payable by the Borrower to the
Bank.

8.6 Protection of Security Interest: Make such payments and do such acts as the
Bank, in its sole judgment, considers necessary and reasonable to protect its
security interest or lien in the Collateral. The Borrower hereby irrevocably
authorizes the Bank to pay, purchase, contest or compromise any encumbrance,
lien or claim which the Bank, in its sole judgment, deems to be prior or
superior to its security interest. Further, the Borrower hereby agrees to pay to
the Bank, upon demand therefor, all expenses and expenditures (including
attorneys' fees) incurred in connection with the foregoing.

8.7 Foreclosure: Enforce any security interest or lien given or provided for
under this Agreement or under any security agreement, mortgage, deed of trust or
other document, in such manner and such order, as to all or any part of the
properties subject to such security interest or lien, as the Bank, in its sole
judgment, deems to be necessary or appropriate and the Borrower hereby waives
any and all rights, obligations or defenses now or hereafter established by law
relating to the foregoing. In the enforcement of its security interest or lien,
the Bank is authorized to enter upon the premises where any Collateral is
located and take possession of the Collateral or any part thereof, together with
the Borrower's records pertaining thereto, or the Bank may require the Borrower
to assemble the Collateral and records pertaining thereto and make such
Collateral and records available to the Bank at a place designated by the Bank.
The Bank may sell the Collateral or any portions thereof, together with all
additions, accessions and accessories thereto, giving only such notices and
following only such procedures as are required by law, at either a public or
private sale, or both, with or without having the Collateral present at the time
of the sale, which sale shall be on such terms and conditions and conducted in
such manner as the Bank determines in its sole judgment to be commercially
reasonable. The Collateral may be disposed of in its then condition without any
preparation or processing. In connection with any disposition of the Collateral,
the Bank may disclaim any warranty relating to title, possession or quiet
enjoyment. Any deficiency which exists after the disposition or liquidation of
the Collateral shall be a continuing liability of the Borrower to the Bank and
shall be immediately paid by the Borrower to the Bank.

8.8 Non-Exclusivity of Remedies: Exercise one or more of the Bank's rights set
forth herein or seek such other rights or pursue such other remedies as may be
provided by law, in equity or in any other agreement now existing or hereafter
entered into between the Borrower and the Bank, or otherwise.

8.9 Application of Proceeds: All amounts received by the Bank as proceeds from
the disposition or liquidation of the Collateral shall be applied to the
Borrower's indebtedness to the Bank as follows: first, to the costs and expenses
of collection, enforcement, protection and preservation of the Bank's lien in
the Collateral, including court costs and reasonable attorneys' fees, whether or
not suit is commenced by the Bank; next, to those costs and expenses incurred by
the Bank in protecting, preserving, enforcing, collecting, liquidating, selling
or disposing of the Collateral; next, to the payment of accrued and unpaid
interest on all of the Obligations; next, to the payment of the outstanding
principal balance of the Obligations; and last, to the payment of any other
indebtedness owed by the Borrower to the Bank. Any excess Collateral or excess
proceeds existing after the disposition or liquidation of the Collateral will be
returned or paid by the Bank to the Borrower.

If any non-cash proceeds are received in connection with any sale of Collateral,
the Bank shall not apply such non-cash proceeds to the Obligations unless and
until such proceeds are converted to such; provided, however, that if such
non-cash proceeds are not expected on the date of receipt thereof to be
converted to cash within one year after such date, the Bank shall use
commercially reasonable efforts to convert such non-cash proceeds to cash within
such one year period.

SECTION

9

MISCELLANEOUS

9.1 Amounts Payable on Demand: If the Borrower shall fail to pay on demand any
amount so payable under this Agreement, the Bank may, at its option and without
any obligation to do so and without waiving any default occasioned by the
Borrower having so failed to pay such amount, create an Advance under this
Agreement in an amount equal to the amount so payable, which Advance shall
thereafter bear interest as provided hereunder.

9.2 Default Interest Rate: If an Event of Default, or an event which, with
notice or passage of time could become an Event of Default, has occurred or is
continuing, the Borrower shall pay to the Bank interest on any Indebtedness or
amount payable under this Agreement at a rate which is 3% in excess of the rate
or rates then in effect under this Agreement.

9.3 Reliance and Further Assurances: Each warranty, representation, covenant,
obligation and agreement contained in this Agreement shall be conclusively
presumed to have been relied upon by the Bank regardless of any investigation
made or information possessed by the Bank and shall be cumulative and in
addition to any other warranties, representations, covenants and agreements
which the Borrower now or hereafter shall give, or cause to be given, to the
Bank. Borrower agrees to execute all documents and instruments and to perform
such acts as the Bank may reasonably deem necessary to confirm and secure to the
Bank all rights and remedies conferred upon the Bank by this agreement and all
other documents related thereto.

9.4 Attorneys' Fees: Borrower shall pay to the Bank all costs and expenses,
including but not limited to reasonable attorneys fees, incurred by Bank in
connection with the administration, enforcement, including any bankruptcy,
appeal or the enforcement of any judgment or any refinancing or restructuring of
this Agreement or any document, instrument or agreement executed with respect
to, evidencing or securing the indebtedness hereunder.

9.5 Notices: All notices, payments, requests, information and demands which
either party hereto may desire, or may be required to give or make to the other
party hereto, shall be given or made to such party by hand delivery or through
deposit in the United States mail, postage prepaid, or by facsimile delivery, or
to such other address as may be specified from time to time in writing by either
party to the other.



To the Borrower:


SCIENTIFIC TECHNOLOGIES INCORPORATED, WHICH WILL DO BUSINESS IN CALIFORNIA AS
OREGON SCIENTIFIC TECHNOLOGIES
6550 Dumbarton Circle
Fremont, CA 94555
Attn: Joseph Lazzara
President & CEO
FAX: ( ) -

To the Bank:


BANK OF THE WEST
Bay Area CBC
180 Montgomery Street
San Francisco, CA 94104
Attn: Christopher Golec
Assistant Vice President
FAX: (415) 799-7208



9.6 Waiver: Neither the failure nor delay by the Bank in exercising any right
hereunder or under any document, instrument or agreement mentioned herein shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any other document, instrument or agreement mentioned
herein preclude other or further exercise thereof or the exercise of any other
right; nor shall any waiver of any right or default hereunder, or under any
other document, instrument or agreement mentioned herein, constitute a waiver of
any other right or default or constitute a waiver of any other default of the
same or any other term or provision.

9.7 Conflicting Provisions: To the extent the provisions contained in this
Agreement are inconsistent with those contained in any other document,
instrument or agreement executed pursuant hereto, the terms and provisions
contained herein shall control. Otherwise, such provisions shall be considered
cumulative.

9.8 Binding Effect; Assignment: This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Bank and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Bank.
The Bank may sell, assign or grant participation in all or any portion of its
rights and benefits hereunder. The Borrower agrees that, in connection with any
such sale, grant or assignment, the Bank may deliver to the prospective buyer,
participant or assignee financial statements and other relevant information
relating to the Borrower and any guarantor.

9.9 Jurisdiction: This Agreement, any notes issued hereunder, the rights of the
parties hereunder to and concerning the Collateral, and any documents,
instruments or agreements mentioned or referred to herein shall be governed by
and construed according to the laws of the State of California without regard to
conflict of law principles, to the jurisdiction of whose courts the parties
hereby submit.

9.10 Waiver of Jury Trial: THE BORROWER AND THE BANK EACH WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
BORROWER AND THE BANK EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

9.11 Telephone Recording: The Borrower agrees that the Bank may electronically
record all telephone conversations between the Borrower and the Bank with
respect to any FX Transaction and that any such recording may be submitted in
evidence in any arbitration or other legal proceeding. Such recording shall be
deemed to be conclusive evidence as to the terms of any FX Transaction in the
event of a dispute.

9.12 Counterparts: This Agreement may be executed in any number of counterparts
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.

9.13 Headings: The headings herein set forth are solely for the purpose of
identification and have no legal significance.

9.14 Entire Agreement and Amendments: This Agreement and all documents,
instruments and agreements mentioned herein constitute the entire and complete
understanding of the parties with respect to the transactions contemplated
hereunder. All previous conversations, memoranda and writings between the
parties pertaining to the transactions contemplated hereunder not incorporated
or referenced in this Agreement or in such documents, instruments and agreements
are superseded hereby. This Agreement may be amended only by an instrument in
writing signed by the Borrower and the Bank.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first hereinabove written.





BANK:
BANK OF THE WEST


BY:________________________________
NAME: Christopher Golec, Assistant Vice President

BORROWER:
SCIENTIFIC TECHNOLOGIES INCORPORATED, WHICH WILL DO BUSINESS IN CALIFORNIA AS
OREGON SCIENTIFIC TECHNOLOGIES


BY:________________________________
NAME: Joseph J. Lazzara, President & CEO

 

CERTIFIED CORPORATE RESOLUTION TO BORROW

WHEREAS, SCIENTIFIC TECHNOLOGIES INCORPORATED, WHICH WILL DO BUSINESS IN
CALIFORNIA AS OREGON SCIENTIFIC TECHNOLOGIES (the "Corporation") has made
application to BANK OF THE WEST (the "Bank") for credit accommodations which may
consist of but shall in no way be limited to the following: the renewal,
continuation or extension of an existing obligation; the extension of a new
loan, line of credit or commitment; the issuance of letters of credit or
banker's acceptances; or the purchase or sale through Bank of foreign
currencies.

RESOLVED, that: any one of the following officers: ANTHONY R. LAZZARA, as the
CHAIRMAN of the Corporation, or JOSEPH J. LAZZARA, as the PRESIDENT & CEO of the
Corporation, or JAMES A. LAZZARA, as the SENIOR VP AND SECRETARY of the
Corporation, or JAMES A. ASHFORD, as the SENIOR VICE PRESIDENT of the
Corporation, are authorized, in the name of and on behalf of the Corporation to:

(a) Borrow money from the Bank in such amounts and upon such terms and
conditions as are agreed upon by the officers of the Corporation and the Bank;
and execute and deliver or endorse such evidences of indebtedness or renewals
thereof or agreements therefor as may be required by the Bank, all in such form
and content as the officers of the Corporation executing such documents shall
approve (which approval shall be evidenced by the execution and delivery of such
documents); provided, however, that the maximum amount of such indebtedness
shall not exceed the principal sum of $6,100,000.00 exclusive of any interest,
fees, attorneys' fees and other costs and expenses related to the indebtedness.

(b) Execute such evidences of indebtedness, agreements, security instruments and
other documents and to take such other actions as are herein authorized.

(c) Sell to or discount or re-discount with the Bank any and all negotiable
instruments, contracts or instruments or evidences of indebtedness at any time
held by the Corporation; and endorse, transfer and deliver the same, together
with guaranties of payment or repurchase thereof, to the Bank (for which the
Bank is hereby authorized and directed to pay the proceeds of such sale,
discount or re-discount as directed by such endorsement without inquiring into
the circumstances of its issue or endorsement or the disposition of such
proceeds).

(d) Withdraw, receive and execute receipts for deposits and withdrawals on
accounts of the Corporation maintained with the Bank.

(e) Grant security interests and liens in any real, personal or other property
belonging to or under the control of the Corporation as security for any
indebtedness of the Corporation to the Bank; and execute and deliver to the Bank
any and all security agreements, pledges, mortgages, deeds of trust and other
security instruments and any other documents to effectuate the grant of such
security interests and liens, which security instruments and other documents
shall be in such form and content as the officers of the Corporation executing
such security instruments and other documents shall approve and which approval
shall be evidenced by the execution and delivery of such security instruments
and other documents.

(f) Apply for letters of credit or seek the issuance of banker's acceptances
under which the Corporation shall be liable to the Bank for repayment.

(g) Purchase and sell foreign currencies, on behalf of the Corporation, whether
for immediate or future delivery, in such amounts and upon such terms and
conditions as the officer(s) authorized herein may deem appropriate, and give
any instructions for transfers or deposits of monies by check, drafts, cable,
letter or otherwise for any purpose incidental to the foregoing, and authorize
or direct charges to the depository account or accounts of the Corporation for
the cost of any foreign currencies so purchased through the Bank.

(h) To designate in writing to the Bank in accordance with the terms of any
agreement or other document executed by the above-named individuals one or more
individuals who shall have the authority to as provided herein, to:

(1) request advances under lines of credit extended by the Bank to the
Corporation;

(2) apply for letters of credit or seek the issuance of banker's acceptances
under which the Corporation shall be liable to the Bank for repayment;

(3) make deposits and receive and execute receipts for deposits on accounts of
the Corporation maintained with the Bank;

(4) make withdrawals and receive and execute receipts for withdrawals on account
of the Corporation maintained with the Bank;

(5) purchase and sell foreign currencies.

(i) Enter into derivative transactions, including but not limited to, interest
rate swaps, caps, floors, collars, swaptions, and forwards.

(j) Transact any other business with the Bank incidental to the powers
hereinabove stated.

RESOLVED FURTHER, that all such evidences of indebtedness, agreements, security
instruments and other documents executed in the name of and on behalf of the
Corporation and all such actions taken on behalf of the Corporation in
connection with the matters described herein are hereby ratified and approved.

RESOLVED FURTHER, that the Bank is authorized to act upon these resolutions
until written notice of their revocation is delivered to the Bank.

RESOLVED FURTHER, that any resolution set forth herein is in addition to and
does not supersede any resolutions previously given by the Corporation to the
Bank.

RESOLVED FURTHER, that the Secretary of the Corporation be, and hereby is,
authorized and directed to prepare, execute and deliver to the Bank a certified
copy of the foregoing resolutions.

I do hereby certify that I am James A. Lazzara, the Secretary of SCIENTIFIC
TECHNOLOGIES INCORPORATED, WHICH WILL DO BUSINESS IN CALIFORNIA AS OREGON
SCIENTIFIC TECHNOLOGIES, a Oregon corporation, and I do hereby further certify
that the foregoing is a true copy of the resolutions of the Board of Directors
of the Corporation adopted and approved at a meeting which was duly called and
held in accordance with all applicable provisions of law and the Articles and
By-Laws of the Corporation, on the ________ day of _______________, ________, at
which meeting a majority of the Board of Directors of the Corporation was
present and voted in favor of the resolutions.

I hereby further certify that such resolutions are presently in full force and
effect and have not been amended or revoked. I do further certify that the
following persons have been duly elected and qualified as and, this day are,
officers of the Corporation, holding their respective offices appearing below
their names, and that the signatures appearing opposite their names are the
genuine signatures of such persons.

NAME OF OFFICER: ANTHONY R. LAZZARA

TITLE: CHAIRMAN

_________________________________________

(SIGNATURE)

 

NAME OF OFFICER: JOSEPH J. LAZZARA

TITLE: PRESIDENT & CEO

________________________________________

(SIGNATURE)

 

NAME OF OFFICER: JAMES A. LAZZARA

TITLE: SENIOR VP AND SECRETARY

________________________________________

(SIGNATURE)

 

NAME OF OFFICER: JAMES A. ASHFORD

TITLE: SENIOR VICE PRESIDENT

________________________________________

(SIGNATURE)

 

IN WITNESS WHEREOF, this document is executed as of June 30, 2004.

NAME OF CORPORATION: SCIENTIFIC TECHNOLOGIES INCORPORATED, WHICH WILL DO
BUSINESS IN CALIFORNIA AS OREGON SCIENTIFIC TECHNOLOGIES

BY:__________________________________________

NAME: JAMES A. LAZZARA, SECRETARY

LOAN DISBURSEMENT INSTRUCTIONS

Line of Credit

Date: June 30, 2004

The undersigned hereby instructs BANK OF THE WEST to disburse the proceeds of
this loan as shown below:

DISBURSEMENT

AMOUNT

Credited to the following account:

Any and all future Advances shall be deposited into checking account #054-004049
upon the request of the Borrower.

$________

TOTAL:

============

$________

(Authorizing signatures appear on attached page entitled "AUTHORIZING SIGNATURES
FOR LOAN DISBURSEMENT INSTRUCTIONS")



 

LOAN DISBURSEMENT INSTRUCTIONS

Equipment Purchase

Date: June 30, 2004

The undersigned hereby instructs BANK OF THE WEST to disburse the proceeds of
this loan as shown below:

DISBURSEMENT

AMOUNT

Credited to the following account:

Any and all future Advances shall be deposited into checking account #054-004049
upon the request of the Borrower.

$________

TOTAL:

============

$________

 

(Authorizing signatures appear on attached page entitled "AUTHORIZING SIGNATURES
FOR LOAN DISBURSEMENT INSTRUCTIONS")



 

AUTHORIZING SIGNATURES FOR LOAN DISBURSEMENT INSTRUCTIONS

The following signature(s) authorize disbursement of loan proceeds as set forth
in the preceding instructions consisting of 2 page(s).

BORROWER:

SCIENTIFIC TECHNOLOGIES INCORPORATED, WHICH WILL DO BUSINESS IN CALIFORNIA AS
OREGON SCIENTIFIC TECHNOLOGIES

BY:_____________________________________

NAME: Joseph J. Lazzara, President & CEO




--------------------------------------------------------------------------------


